DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 1/11/2021 are accepted and under consideration by the Examiner.
Specification

The title, abstract, and specification filed 1/11/2021 are accepted and under consideration by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 recites “a register manager configured to receive…”
Claim 10 recites “a register manager configured to write…”
Claim 11 recites “a group detector configured to detect…” and “an address generator configured to output…”
All claims dependent on the above claims are similarly interpreted under 112(f) for the same reasons as outlined above.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification, at Paragraph [0094] discusses that any element disclose can be implemented in one or more processing circuitry such as hardware and a hardware/software combination.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang (US 2019/0269856 A1) hereinafter Ouyang et al.
Regarding claim 1, Ouyang et al. teaches an apparatus comprising: 
a register block including a plurality of register groups (the block including page register 280, buffer data registers 286, shadow data registers 284 Paragraphs [0053]-[0054]); 
at least one processing circuit configured to operate based on first data stored in the register block (various types of processors execute modules of executable code [0017]-[0018], for example, processor 111 executes software code is stored on a storage medium 114 and page register component [0030]); and 
a register manager (managing circuits Paragraph [0052] include a page register component 150 and others Paragraph [0084]) configured to receive second data from a host (the page register component receives storage requests [0031] such as the second data being “target data for a program operation” Paragraph [0049]), to receive a copy request for at least one register group from the at least one processing circuit, and to copy third data as at least a portion of the second data to the at least one register group in response to the copy request (the page register component 150 uses a set of shadow data registers to receive the target data, and copies the target data from the shadow data registers to the write buffer data registers transparently, so that a portion of the target data received by a shadow data register is copied to a corresponding write buffer data register while the shadow data register receives the portion of the target data” Paragraph [0049], [0051]).  
Regarding claim 6, Ouyang et al. teaches all of the features with respect to claim 1 as outlined above.
Ouyang et al. further teaches wherein the at least one processing circuit comprises: a first processing circuit configured to provide a first copy request for a first register group from among the plurality of register groups to the register manager; and a second processing circuit configured to provide a second copy request for a second register group from among the plurality of register groups to the register manager  (copying operations are performed [0073] such that the page register component 150 uses a set of shadow data registers to receive the target data, and copies the target data from the shadow data registers to the write buffer data registers Paragraphs [0049]-[0051]).  
Regarding claim 10, Ouyang et al. teaches an apparatus comprising: a memory; 
a register block including a plurality of register groups (the block including page register 280, buffer data registers 286, shadow data registers 284 Paragraphs [0053]-[0054]); 
at least one processing circuit configured to operate based on first data stored in the register block (various types of processors execute modules of executable code [0017]-[0018], for example, processor 111 executes software code is stored on a storage medium 114 and page register component [0030]); and 
a register manager (managing circuits Paragraph [0052] include a page register component 150 and others Paragraph [0084]) configured to write second data received from a host into the memory (the page register component receives storage requests [0031] such as the second data being “target data for a program operation” Paragraph [0049]) and configured to read third data from the memory and to copy the third data to at least one register group in response to a copy request received from the at least one processing circuit (the page register component 150 uses a set of shadow data registers to receive the target data, and reads and copies the target data from the shadow data registers to the write buffer data registers transparently, so that a portion of the target data received by a shadow data register is copied to a corresponding write buffer data register while the shadow data register receives the portion of the target data” Paragraph [0049], [0051]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. in view of Zhu US 2004/0236892 A1) hereinafter Zhu.
Regarding claim 2, Ouyang et al. teaches all of the features with respect to claim 1 as outlined above.
Ouyang et al. teaches further comprising a memory configured to be accessed by the register manager, wherein the register manager is configured to write the second data to the memory and read the third data from the memory (the page register 280 stores data for write or program operations for the memory array using the page register and data registers Paragraph [0054], specifically, a portion of the target data written to a shadow data register is read and copied to a corresponding write buffer data register Paragraph [0049], [0051]).
Ouyang et al. does not appear to explicitly teach, however, Zhu teaches to write and to read based on a plurality of addresses corresponding to the plurality of register groups, respectively (for read/write accesses, address and control signals are generated to indicate data is ready for transfer Paragraph [0017] and the addresses for addressing these devices may be any range of addresses within a memory page Paragraph [0018]-[0019]).  
The disclosures of Ouyang et al. and Zhu, hereinafter, OZ are analogous art to the claimed invention because they are in the same field of endeavor of command processing using register groups.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OZ before them, to modify the teachings of Ouyang et al. to include the teachings of Zhu since both OZ teach read and write access using registers. Therefore it is applying a known technique (using a range of addresses corresponding to a plurality of register groups [0017]-[0019] of Zhu) to a known device (performing register copying [0049]-[0051] of Ouyang et al.) ready for improvement to yield predictable results (a range of addresses corresponding to registers are used to access said registers [0017]-[0019] of Zhu) KSR, MPEP 2143.
 Regarding claim 3, OZ teaches all of the features with respect to claim 2 as outlined above.
Zhu further teaches wherein the plurality of addresses include a start address and an end address of each of the plurality of register groups (each register group 3 is associated with a start address and end address within the memory portion 32 for mapping Paragraph [0019]).  

Claims 4-5, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. in view of Barth, JR. et al. (US 2013/0262792 A1) hereinafter Barth, JR. et al. in further view of Torii (US 6330661 B1) hereinafter Torii.
Regarding claim 4, Ouyang et al. teaches all of the features with respect to claim 1 as outlined above.
Ouyang et al. does not appear to explicitly teach, however, Barth, JR. et al. teaches wherein the at least one processing circuit is configured to generate the copy request (Ouyang et al. teaches that the request is specifically a copy operation [0049]-[0051]) including at least one first … identifier (the plurality of valid bits corresponding to each of the plurality of temporary mode registers 703 Paragraph [0029]), and the register manager is configured to identify the third data based on the at least one first … identifier (a mode register set command flips a valid bit corresponding to a temporary mode register Paragraph [0027], that is block 07 are the plurality of valid bits corresponding to each of the plurality of temporary mode registers 703, where each valid bit indicates the register has been written and is ready Paragraph [0029]. Thus, the valid bit both serves as the group identifier that points to a register group).  
The disclosures of Ouyang et al. and Barth, JR. et al., hereinafter, OB are analogous art to the claimed invention because they are in the same field of endeavor of command/data processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OB before them, to modify the teachings of Ouyang et al. to include the teachings of Barth, JR., et al. since both OB teach data processing. Therefore it is applying a known technique (receiving a group ID indicating at least one of the plurality of register groups [0027]-[0029]) to a known device (performing register copying [0049]-[0051] of Ouyang et al.) ready for improvement to yield predictable results (a register group is identified using an ID bit [0027]-[0029]) KSR, MPEP 2143.
Ouyang et al. does not appear to explicitly teach, however, Torii teaches that the first identifier is a first group identifier indicating at least one of the plurality of register groups (Column 6, Lines 22-48 discuss that each physical register file is divided into two groups A (Figure 4, #24) and group B (Figure 4, #25), which is identified via a group selection bit 41, which is switched back and forth between “A” and “B”).
The disclosures of OB and Torii, hereinafter OBT, are analogous art to the claimed invention because they are in the same field of endeavor of command/data processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OBT before them, to modify the teachings of OB to include the teachings of Torii since both OBT teach data processing. Therefore it is applying a known technique (an identifier can identify a register group Column 6, Lines 22-48) to a known device (performing register copying [0049]-[0051] of Ouyang et al.) ready for improvement to yield predictable results (an identifier is used to identify a register group Column 6, Lines 22-48) KSR, MPEP 2143.
Regarding claim 5, OBT teaches all of the features with respect to claim 4 as outlined above.
Barth, JR. et al. teaches wherein the copy request (Ouyang et al. teaches that the request is specifically a copy operation [0049]-[0051]) includes a plurality of bits corresponding to the plurality of register groups, respectively, and the at least one first group identifier (Torii, as outlined above, teaches that a bit can be a group ID bit Column 6, Lines 22-48) corresponds to an index of at least one activated bit from among the plurality of bits (a mode register set command flips a valid bit corresponding to a temporary mode register Paragraph [0027], that is block 07 are the plurality of valid bits corresponding to each of the plurality of temporary mode registers 703 Paragraph [0029]).  
Regarding claim 7, Ouyang et al. teaches all of the features with respect to claim 1 as outlined above.
Ouyang et al. does not appear to explicitly teach, however, Barth, JR. et al. teaches wherein the register manager is configured to receive at least one second … identifier corresponding to the second data from the host, to activate at least one ready flag corresponding to the at least one second … identifier (a mode register set command flips a valid bit corresponding to a temporary mode register Paragraph [0027], that is block 07 are the plurality of valid bits corresponding to each of the plurality of temporary mode registers 703, where each valid bit indicates the register has been written and is ready Paragraph [0029]), and to deactivate the at least one activated ready flag after copying the third data corresponding to the at least one activated ready flag to the at least one register group (after the data is updated from the temporary mode register to the active mode register (that is, the data has been copied), the valid bit is flipped again to indicate the data stored in the temporary mode register 600 is no longer ready to copy Paragraph [0028]).  
The disclosures of Ouyang et al. and Barth, JR. et al., hereinafter, OB are analogous art to the claimed invention because they are in the same field of endeavor of command/data processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OB before them, to modify the teachings of Ouyang et al. to include the teachings of Barth, JR., et al. since both OB teach data processing. Therefore it is applying a known technique (receiving a group ID corresponding to the second data and activating the group ID by setting a valid bit and deactivating the bit after the copy operation [0027]-[0029]) to a known device (performing register copying [0049]-[0051] of Ouyang et al.) ready for improvement to yield predictable results (a group ID in the form of a bit associated with a specific register is activated and deactivated after the copy operation [0027]-[0029]) KSR, MPEP 2143.
Ouyang et al. does not appear to explicitly teach, however, Torii teaches that the second identifier is a second group identifier (Column 6, Lines 22-48 discuss that each physical register file is divided into two groups A (Figure 4, #24) and group B (Figure 4, #25), which is identified via a group selection bit 41, which is switched back and forth between “A” and “B”).
The disclosures of OB and Torii, hereinafter OBT, are analogous art to the claimed invention because they are in the same field of endeavor of command/data processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OBT before them, to modify the teachings of OB to include the teachings of Torii since both OBT teach data processing. Therefore it is applying a known technique (an identifier can identify a register group Column 6, Lines 22-48) to a known device (performing register copying [0049]-[0051] of Ouyang et al.) ready for improvement to yield predictable results (an identifier is used to identify a register group Column 6, Lines 22-48) KSR, MPEP 2143.
Regarding claim 17, Ouyang et al. teaches a method of managing a register block referenced by at least one processing circuit, the method comprising: 
storing data received from a host in a memory (the page register component receives storage requests [0031] such as the second data being “target data for a program operation” Paragraph [0049]); 
detecting … a copy request received from the at least one processing circuit (a copy operation [0049]-[0051]); 
reading data from the memory… (the page register component 150 uses a set of shadow data registers to receive the target data, and reads and copies the target data from the shadow data registers); and 
copying the read data to a register group … from among a plurality of register groups included in the register block (the page register component 150 uses a set of shadow data registers to receive the target data, and reads and copies the target data from the shadow data registers to the write buffer data registers transparently, so that a portion of the target data received by a shadow data register is copied to a corresponding write buffer data register while the shadow data register receives the portion of the target data” Paragraph [0049], [0051]).  
Ouyang et al. does not appear to explicitly teach, however, Barth, JR. et al. teaches 
detecting at least one first … identifier from a copy request received from the at least one processing circuit (the plurality of valid bits corresponding to each of the plurality of temporary mode registers 703 Paragraph [0029]); 
reading data from the memory based on the at least one first … identifier; and copying the read data to a register group corresponding to the at least one first … identifier from among a plurality of register groups included in the register block (a mode register set command flips a valid bit corresponding to a temporary mode register Paragraph [0027], that is block 07 are the plurality of valid bits corresponding to each of the plurality of temporary mode registers 703, where each valid bit indicates the register has been written and is ready Paragraph [0029]. Thus, the valid bit both serves as the identifier).  
The disclosures of Ouyang et al. and Barth, JR. et al., hereinafter, OB are analogous art to the claimed invention because they are in the same field of endeavor of command/data processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OB before them, to modify the teachings of Ouyang et al. to include the teachings of Barth, JR., et al. since both OB teach data processing. Therefore it is applying a known technique (receiving an ID indicating at least one of the plurality of register groups [0027]-[0029]) to a known device (performing register copying [0049]-[0051] of Ouyang et al.) ready for improvement to yield predictable results (a register is identified using an ID bit [0027]-[0029]) KSR, MPEP 2143.
Ouyang et al. does not appear to explicitly teach, however, Torii teaches that the first identifier is at least one first group identifier and thus, reading/copying data based on/corresponding to the at least one first group identifier (Column 6, Lines 22-48 discuss that each physical register file is divided into two groups A (Figure 4, #24) and group B (Figure 4, #25), which is identified via a group selection bit 41, which is switched back and forth between “A” and “B”). 
The disclosures of OB and Torii, hereinafter OBT, are analogous art to the claimed invention because they are in the same field of endeavor of command/data processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OBT before them, to modify the teachings of OB to include the teachings of Torii since both OBT teach data processing. Therefore it is applying a known technique (an identifier can identify a register group Column 6, Lines 22-48) to a known device (performing register copying [0049]-[0051] of Ouyang et al.) ready for improvement to yield predictable results (an identifier is used to identify a register group Column 6, Lines 22-48) KSR, MPEP 2143.
 
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. in view of Gattu (US 2021/0092695 A1) hereinafter Gattu.
Regarding claim 8, Ouyang et al. teaches all of the features with respect to claim 1 as outlined above.
Ouyang et al. further teaches the at least one processing circuit is configured to process data based on the first data and a communication protocol (the non-volatile memory device may use various modes such as a NAND flash access protocol or a legacy access protocol to process data Paragraph [0055], wherein processor 111 executes software code is stored on a storage medium 114 and page register component [0030]). 
Ouyang et al. does not appear to explicitly teach, however, Gattu teaches wherein the register manager receives the second data at a timing synchronized with a transmission time interval (TTI) (CPU can perform data transmission (Tx) synchronization operation which synchronizes Tx times by allocating transmission time interval variables (t1, t2, t3), wherein these transmission time variables control a time at which a node is authorized to transmit data Paragraph [0045]).
The disclosures of Ouyang et al. and Gattu, hereinafter, OG are analogous art to the claimed invention because they are in the same field of endeavor of command/data processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OG before them, to modify the teachings of Ouyang et al. to include the teachings of Gattu since both OG teach data processing. Therefore it is applying a known technique (synchronizing transmission times using transmission time intervals [0045] of Gattu) to a known device (performing register copying [0049]-[0051] of Ouyang et al.) ready for improvement to yield predictable results (transmission times are synchronized using transmission time intervals [0045] of Gattu) KSR, MPEP 2143.
Regarding claim 9, OG teaches all of the features with respect to claim 8 as outlined above.
Ouyang et al. further teaches wherein the plurality of register groups are defined based on at least one of the at least one processing circuit, a component carrier, a channel, and a radio frequency (RF) chain (the data register groups are within the page register component 150 and additionally uses bus 125 to transfer data Paragraph [0031]).  

Claims 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over OBT in view of Goto (US 2009/0222778 A1) hereinafter Goto.
Regarding claim 11, Ouyang et al. teaches all of the features with respect to claim 10 as outlined above.
Ouyang et al. does not appear to explicitly teach, however, Barth, JR. et al. teaches wherein the register manager comprises: a group detector configured to detect at least one first … identifier from the copy request and a memory controller configured to read the third data from the memory (a mode register set command flips a valid bit corresponding to a temporary mode register Paragraph [0027], that is block 07 are the plurality of valid bits corresponding to each of the plurality of temporary mode registers 703, where each valid bit indicates the register has been written and is ready Paragraph [0029]. Thus, the valid bit serves as the identifier that points to a register).
The disclosures of Ouyang et al. and Barth, JR. et al., hereinafter, OB are analogous art to the claimed invention because they are in the same field of endeavor of command/data processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OB before them, to modify the teachings of Ouyang et al. to include the teachings of Barth, JR., et al. since both OB teach data processing. Therefore it is applying a known technique (receiving a group ID indicating at least one of the plurality of register groups [0027]-[0029]) to a known device (performing register copying [0049]-[0051] of Ouyang et al.) ready for improvement to yield predictable results (a register group is identified using an ID bit [0027]-[0029]) KSR, MPEP 2143.
OB does not appear to explicitly teach, however, Torii teaches wherein the at least one first identifier from the copy request is a first group identifier (Column 6, Lines 22-48 discuss that each physical register file is divided into two groups A (Figure 4, #24) and group B (Figure 4, #25), which is identified via a group selection bit 41, which is switched back and forth between “A” and “B”. Note that Ouyang et al. teaches that the request is specifically a copy operation [0049]-[0051]).
The disclosures of OB and Torii, hereinafter OBT, are analogous art to the claimed invention because they are in the same field of endeavor of command/data processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OBT before them, to modify the teachings of OBT to include the teachings of Torii since both OBT teach data processing. Therefore it is applying a known technique (an identifier can identify a register group Column 6, Lines 22-48) to a known device (performing register copying [0049]-[0051] of Ouyang et al.) ready for improvement to yield predictable results (an identifier is used to identify a register group Column 6, Lines 22-48) KSR, MPEP 2143.
OBT does not appear to explicitly teach, however, Goto teaches an address generator configured to output a first address of the memory corresponding to the at least one first group identifier (address group 207 having a correspondence to register name group 307 means that addresses of the address group 207 arranged in ascending order correspond to register names of the register name group 307 also arranged in ascending order Paragraph [0074]). Thus, the combination of OBTG teaches a memory controller configured to read the third data from the memory based on the first address (instead of access operations using the register name/ID, the operations are done so based on the addresses of the address group [0074] of Goto.  
The disclosures of OBT and Goto, hereinafter OBTG, are analogous art to the claimed invention because they are in the same field of endeavor of command/data processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OBTG before them, to modify the teachings of OBTG to include the teachings of Goto since both OBTG teach data processing. Therefore it is applying a known technique (an address generator generates an address that corresponds to the first group ID Paragraph [0074]) to a known device (performing register copying [0049]-[0051] of Ouyang et al.) ready for improvement to yield predictable results (an address generator output a first address that corresponds to the first group ID Paragraph [0074]) KSR, MPEP 2143.
Regarding claim 12 OBTG teaches all of the features with respect to claim 11 as outlined above.
Barth, JR. et al. further teaches wherein the copy request includes a plurality of bits corresponding to the plurality of register groups (the plurality of valid bits corresponding to each of the plurality of temporary mode registers 703 Paragraph [0029]), respectively, and the group detector is configured to detect the at least one first group identifier (Torii, as outlined above, teaches that a bit can be a group ID bit Column 6, Lines 22-48)  as an index of at least one activated bit from among the plurality of bits (a mode register set command flips a valid bit corresponding to a temporary mode register Paragraph [0027], that is block 07 are the plurality of valid bits corresponding to each of the plurality of temporary mode registers 703 Paragraph [0029]).
Regarding claim 14 OBTG teaches all of the features with respect to claim 11 as outlined above.
Barth, JR. et al. further teaches wherein the group detector is configured to receive  at least one second group identifier from the host together with the second data, the address generator is configured to output a second address of the memory corresponding to the at least one second group identifier (Torii, as outlined above, teaches that a bit can be a group ID bit Column 6, Lines 22-48), and the memory controller is configured to write the second data to the memory based on the second address. (as part of the copying operation, a bank address is included, and the bank address indicates the location of the active mode register 602, to ensure that the data is written to the correct mode register in the memory device Paragraph [0027]).
Regarding claim 15 OBTG teaches all of the features with respect to claim 14 as outlined above.
Barth, JR. et al. further teaches further comprising a plurality of ready flags corresponding to the plurality of register groups, respectively, wherein the group detector is configured to activate at least one ready flag corresponding to the at least one second group identifier (Torii, as outlined above, teaches that a bit can be a group ID bit Column 6, Lines 22-48), and to provide the at least one first group identifier to the address generator when at least one ready flag corresponding to the at least one first group identifier is activated (a mode register set command flips a valid bit corresponding to a temporary mode register Paragraph [0027], that is block 07 are the plurality of valid bits corresponding to each of the plurality of temporary mode registers 703, where each valid bit indicates the register has been written and is ready Paragraph [0029], and consequently, the data is updated from the temporary mode register to the active mode register Paragraph [0028]).  
Regarding claim 16 OBTG teaches all of the features with respect to claim 15 as outlined above.
Barth, JR. et al. further teaches wherein the group detector is configured to deactivate the at least one ready flag corresponding to the at least one first group identifier after providing the at least one first group identifier to the address generator (after the data is updated from the temporary mode register to the active mode register (that is, the data has been copied), the valid bit is flipped again to indicate the data stored in the temporary mode register 600 is no longer ready to copy Paragraph [0028]).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over OBGT in further view of Zhu US 2004/0236892 A1) hereinafter Zhu.
Regarding claim 13 OBTG teaches all of the features with respect to claim 11 as outlined above.
Zhu further teaches wherein the address generator is configured to output a start address and an end address each corresponding to the at least one first group identifier as the first address (each register group 3 is associated with a start address and end address within the memory portion 32 for mapping Paragraph [0019]).  
The disclosures of OBGT and Zhu, hereinafter OBGTZ, are analogous art to the claimed invention because they are in the same field of endeavor of command processing using register groups.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OBGTZ before them, to modify the teachings of OBGT to include the teachings of Zhu since both OBGTZ teach read and write access using registers. Therefore it is applying a known technique (using a start and end address corresponding to a first group as the first address [0017]-[0019] of Zhu) to a known device (performing register copying [0049]-[0051] of Ouyang et al.) ready for improvement to yield predictable results (a start and end address corresponding to a first group as the first address is outputted [0017]-[0019] of Zhu) KSR, MPEP 2143.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over OBT in further view of Zhu US 2004/0236892 A1) hereinafter Zhu.
Regarding claim 18, OBT teaches all of the features with respect to claim 17 as outlined above.
OBT does not appear to explicitly teach, however, Zhu teaches wherein the reading of data from the memory comprises: obtaining a start address and an end address of the memory each corresponding to the at least one first group identifier; and sequentially reading data from an area of the memory corresponding to the start address and the end address (for read/write accesses, address and control signals are generated to indicate data is ready for transfer Paragraph [0017] and the addresses for addressing these devices may be any range of addresses within a memory page Paragraph [0018]-[0019]. That is, each register group 3 is associated with a start address and end address within the memory portion 32 for mapping Paragraph [0019]).
The disclosures of OBT and Zhu, hereinafter, OBTZ are analogous art to the claimed invention because they are in the same field of endeavor of command processing using register groups.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OBTZ before them, to modify the teachings of OBT to include the teachings of Zhu since both OBTZ teach read and write access using registers. Therefore it is applying a known technique (using a range of addresses corresponding to a plurality of register groups [0017]-[0019] of Zhu) to a known device (performing register copying [0049]-[0051] of Ouyang et al.) ready for improvement to yield predictable results (a range of addresses corresponding to registers are used to access said registers [0017]-[0019] of Zhu) KSR, MPEP 2143.
Regarding claim 19, OBT teaches all of the features with respect to claim 17 as outlined above.
OBT does not appear to explicitly teach, however, Zhu teaches receiving at least one second group identifier from the host (Ouyang et al. teaches a mode register set command flips a valid bit corresponding to a temporary mode register Paragraph [0027], that is block 07 are the plurality of valid bits corresponding to each of the plurality of temporary mode registers 703, while Torii teaches that the identifier corresponds to a group identifier Column 6, Lines 22-48), wherein the storing of the data received from the host in the memory comprises: obtaining a start address and an end address of the memory each corresponding to the at least one second group identifier; and writing data received from the host into an area of the memory corresponding to the start address and the end address (for read/write accesses, address and control signals are generated to indicate data is ready for transfer Paragraph [0017] and the addresses for addressing these devices may be any range of addresses within a memory page Paragraph [0018]-[0019]. That is, each register group 3 is associated with a start address and end address within the memory portion 32 for mapping Paragraph [0019]).  
The disclosures of OBT and Zhu, hereinafter, OBTZ are analogous art to the claimed invention because they are in the same field of endeavor of command processing using register groups.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OBTZ before them, to modify the teachings of OBT to include the teachings of Zhu since both OBTZ teach read and write access using registers. Therefore it is applying a known technique (using a range (i.e., a start and end address) of addresses corresponding to a plurality of register groups [0017]-[0019] of Zhu) to a known device (performing register copying [0049]-[0051] of Ouyang et al.) ready for improvement to yield predictable results (a start and ending address corresponds to registers are used to access said registers in a write operation [0017]-[0019] of Zhu) KSR, MPEP 2143.
Regarding claim 20, OBTZ teaches all of the features with respect to claim 19 as outlined above.
Barth, JR. et al. further teaches wherein the storing of the data received from the host in the memory further comprises: activating at least one ready flag corresponding to the at least one second group identifier (Torii teaches that the identifiers can be a group bit identifier is switched back and forth between “A” and “B” Column 6, Lines 22-48), wherein the reading of the data from the memory is performed when a ready flag corresponding to the at least one first group identifier is activated (a mode register set command flips a valid bit corresponding to a temporary mode register Paragraph [0027], that is block 07 are the plurality of valid bits corresponding to each of the plurality of temporary mode registers 703, where each valid bit indicates the register has been written and is ready Paragraph [0029]), and the method further comprises deactivating the ready flag corresponding to the at least one first group identifier after performing the reading of the data from the memory group (after the data is updated from the temporary mode register to the active mode register (that is, the data has been copied), the valid bit is flipped again to indicate the data stored in the temporary mode register 600 is no longer ready to copy Paragraph [0028]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2013/0275700 A1) teaches a system with a shadow register file of six registers which is used in a copy operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE W BENNER whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE W. BENNER
Primary Examiner
Art Unit 2131



/JANE W BENNER/Primary Examiner, Art Unit 2139